POR CUANTO, se solicitó la desestimación del recurso establecido en este caso por no haberse proseguido su tramitación con la debida diligencia; y
Por cuanto, de la certificación que a la moción se acompaña apa-rece que interpuesta apelación el 6 de mayo de 1932 por el deman-dado contra la sentencia que resolvió el pleito en su contra, fué el taquígrafo solicitando prórrogas para presentar la transcripción de la evidencia a los efectos de perfeccionar la apelación, venciendo la última a fines de octubre de 1932, sin que nada más se gestionara:
Por tanto, de acuerdo con los hechos, la ley y la repetida juris-prudencia de esta Corte Suprema sobre el particular, se desestima, por abandono, el recurso.